DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 09/10/2021, is acknowledged. Applicant's amendment of claim 7, addition of claim 14, and cancellation of claims 1-6 filed in “Claims” filed on 09/10/2021 with the same reply, have been entered by Examiner. 
This office action considers claims 7-14 pending for prosecution.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a phone call with Attorney Daifei Zhang Reg. No. 79,356 on 09/29/2021.
i. Claims 14 has been amended. 
ii. Claim 14 has been amended, and the whole claim after this amendment will read as follows:
14.	(Examiner Amended) The anti-electromagnetic interference radio frequency module formed by the implementation method according to claim 7.

Reason for Allowances
Claims 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 7: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “Step S3, electrically connecting a corresponding chip to the base plate and corresponding routing areas in a grounding area and a cutting route area by using conductive materials; Step S4, filling and covering a molding compound to each space corner of a radio frequency module body so that each composition part of the radio frequency module and the conductive materials are covered in the molding compound; Step S5, cutting independent encapsulation finished products from an integral sealing structure by a finished product cutting process according to a finished product dimension of a single radio frequency module; and Step S6, converting a radio frequency module body onto a film plating tool for film plating so as to form the anti-
Claims 8-14, are allowed as those inherit the allowable subject matter from claim 7.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Mun et al. (US 20180116078 A1; hereinafter Mun) “EMI SHIELDING STRUCTURE”.	
Mun et al. (US 20180042147 A1; hereinafter Mun ‘147) “EMI SHIELDING STRUCTURE AND MANUFACTURING METHOD THEREOF.
Hwang et al. (US 20140252568 A1; hereinafter Hwang) “ELECTROMAGNETIC INTERFERENCE ENCLOSURE FOR RADIO FREQUENCY MULTI-CHIP INTEGRATED CIRCUIT PACKAGES”
Prior Art Mun teaches an electromagnetic interference (EMI) shielding structure, and for example, to an EMI shielding structure provided with an EMI shielding member capable of protecting semiconductor chips and various circuit components contained in a package from the external environment and shielding EMI ([0002]), wherein (Fig. 1+; [0062+]) a shielding pad surrounding at least one circuit component mounted on a printed circuit board and grounded to a ground pad disposed on the printed circuit board; and a shield can configured to cover the at least one circuit component, wherein at least a portion of the shield can is attached to the shielding pad; a shielding member comprising a shielding material at least partially covering a side wall of the shield can Mun does not expressly teach Step S3, electrically connecting a corresponding chip to the base plate and corresponding routing areas in a grounding area and a cutting route area by using conductive materials; Step S4, filling and covering a molding compound to each space corner of a radio frequency module body so that each composition part of the radio frequency module and the conductive materials are covered in the molding compound; Step S5, cutting independent encapsulation finished products from an integral sealing structure by a finished product cutting process according to a finished product dimension of a single radio frequency module; and Step S6, converting a radio frequency module body onto a film plating tool for film plating so as to form the anti-electromagnetic interference radio frequency module (claim 7).
Prior Art Mun ‘147 teaches methods consistent with exemplary embodiments relate to an electromagnetic interference (EMI) shielding, and more particularly, to an EMI shielding structure configured to increase a mounting region of a printed circuit board by removing intervals between adjacent shielding regions, and a manufacturing method of the EMI shielding structure ([0002]), wherein (Fig. 1+; [0062+]) forming a shielding dam on a printed circuit board by continuously discharging an electroconductive material through a nozzle, the shielding dam forming a closed loop Mun ‘147 does not expressly teach Step S3, electrically connecting a corresponding chip to the base plate and corresponding routing areas in a grounding area and a cutting route area by using conductive materials; Step S4, filling and covering a molding compound to each space corner of a radio frequency module body so that each composition part of the radio frequency module and the conductive materials are covered in the molding compound; Step S5, cutting independent encapsulation finished products from an integral sealing structure by a finished product cutting process according to a finished product dimension of a single radio frequency module; and Step S6, converting a radio frequency module body onto a film plating tool for film plating so as to form the anti-electromagnetic interference radio frequency module (claim 7).
Prior Art Hwang teaches methods of electromagnetic interference (EMI) enclosures, and in particular to EMI enclosures for package on package (PoP) radio frequency (RF) integrated circuit devices ([0002]), wherein (Fig. 4+; [0034+]) providing a substrate and at least one first circuit component; coupling the first circuit component to a first surface of the substrate; providing an electromagnetic interference (EMI) shield having a metal casing configured to shield the package from radio frequency radiation; depositing a dielectric layer over at least a portion of an inner surface of the metal casing; forming a plurality of signal lines at the dielectric layer such that the plurality of Hwang does not expressly teach Step S3, electrically connecting a corresponding chip to the base plate and corresponding routing areas in a grounding area and a cutting route area by using conductive materials; Step S4, filling and covering a molding compound to each space corner of a radio frequency module body so that each composition part of the radio frequency module and the conductive materials are covered in the molding compound; Step S5, cutting independent encapsulation finished products from an integral sealing structure by a finished product cutting process according to a finished product dimension of a single radio frequency module; and Step S6, converting a radio frequency module body onto a film plating tool for film plating so as to form the anti-electromagnetic interference radio frequency module (claim 7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898